Citation Nr: 0627337	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  02-20 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1958 to 
January 1960.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which 
denied service connection for residuals of a right knee 
injury.  The RO issued a notice of the decision in October 
2001, and the veteran timely filed a Notice of Disagreement 
(NOD) that same month.  Subsequently, in October 2002 the RO 
provided a Statement of the Case (SOC), and thereafter, in 
November 2002, the veteran timely filed a substantive appeal.

On appeal in May 2004, the Board also denied the veteran's 
claim.  The veteran thereafter appealed to the United States 
Court of Appeals for Veterans Claims (Court), and in an 
October 2004 joint motion, the veteran and VA Secretary 
requested that the Court vacate and remand the Board decision 
for additional action.  The Court granted the motion, and the 
case was returned to the Board.

In February 2005, the Board remanded the case to the RO, 
directing it to schedule a VA orthopedic examination for the 
veteran specifically in Maui as well as ensure that the 
veteran had received all proper Veterans Claims Assistance 
Act (VCAA) notice.  In September 2005 the RO issued a 
Supplemental Statement of the Case (SSOC).  

The Board finds that the RO complied with the February 2005 
Remand directive, and therefore may proceed with its 
consideration of the instant appeal.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (noting Board's duty to "insure 
[the RO's] compliance" with the terms of its remand orders).
   

FINDINGS OF FACT

1.	The veteran currently has severe degenerative joint 
disease in the right knee.

2.	The veteran incurred a right knee injury during active 
service in 1958.

3.	A private medical orthopedic physician offered his opinion 
that the veteran's current right knee disability is 
causally linked to service; a VA orthopedic surgeon 
offered his opinion that no such nexus exists.  These 
opinions fall in relative equipoise.


CONCLUSION OF LAW

Service connection for residuals of a right knee injury is 
warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2005).
    

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim.  In the instant case, the Board has rendered a 
decision in favor of the veteran, finding that service 
connection for residuals of a right knee injury is warranted, 
and therefore, a further discussion of the VCAA duties is 
unnecessary at this time.  It should be noted, however, that 
any potential defects in notice, as would be demonstrated by 
a failure to notify the veteran of all five elements of a 
service connection claim (to include the type of evidence 
necessary to establish a disability rating and the effective 
date for the claimed disability), or assistance provided by 
VA could be cured by RO notification prior to its 
determination of a proper disability rating and effective 
date for the veteran's service-connected disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004) 
(holding that proper VCAA notice must "precede an initial 
unfavorable [RO] decision").




II. Law and Regulations
a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

b. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis
The Board finds that the evidence of record falls at least in 
equipoise, and therefore, the benefit of the doubt doctrine 
applies.  Consequently, direct service connection for 
residuals of a right knee injury is warranted.

a. Factual Background
Service Medical Records (SMRs)
In his February 1953 Pre-Induction Report of Medical History, 
the veteran stated that he was in good health and indicated 
no left knee abnormalities.  The accompanying Report of 
Medical Examination contained a normal clinical evaluation 
with respect to the veteran's lower extremities and noted no 
right knee abnormalities.  

The veteran's February 1958 Induction Report of Medical 
History likewise reflected no report of a right knee 
disability, and the accompanying Report of Medical 
Examination also disclosed normal results with respect to the 
lower extremities.

An April 1958 Narrative Summary of the Clinical Record 
reveals that the veteran presented at a military hospital 
with complaints of swelling in the right calf for the 
previous 24 hours.  This record indicates that the veteran 
had been wearing a constricting knee bandage for support 
following a mild injury to his knee three days before.  The 
pain and swelling had subsided over the night, though some 
residuals remained for which the veteran went to the 
hospital.  

A physical examination revealed a normal assessment, except 
for a moderately indurated right calf with some flexure in 
the sub-patellar area.  The clinician observed an approximate 
3/4 inch difference between the right calf over the left calf.  
The indurated area was nontender.  Based on this examination, 
the examiner placed the veteran on bed rest with elevation of 
his right leg.  The following day, the edema had markedly 
subsided and the service diagnosis amounted to edema as 
secondary to a constricting bandage.  No fleabitis was 
present, and the veteran gradually ambulated over the next 2 
days without pain or recurrence of the swelling.  
Accordingly, the veteran was discharged after 3 days.  

The April 1958 Abbreviated Clinical Record elaborates on the 
incident giving rise the veteran's hospitalization, stating 
that the veteran injured his right knee 2 days before and 
applied an excessively tight bandage.   

In his November 1959 Report of Medical History for 
Separation, the veteran conveyed that he was in good health 
and revealed no right knee abnormalities.  The companion 
Report of Medical Examination also disclosed a normal 
clinical evaluation with respect to the veteran's lower 
extremities and made no mention of a right knee abnormality.  
In January 1960 the veteran reported that his medical 
condition had not chanced since the November 1959 
examination.    

Post-Service Medical Records
Private Medical Records, 1997 to 2000
A private medical record from April 1997 discloses Dr. 
B.D.W.'s impression that the veteran's right knee displayed 
moderate degenerative changes, with medial joint space 
narrowing, hypertrophic spurring, and narrowing and spurring 
at the patellofemoral joint.  The physician assessed no 
fracture, dislocation, erosions or significant joint effusion 
and diagnosed the veteran with moderate osteoarthritis.  A 
subsequent December 1999 medical report from Dr. B.D.W. 
contained similar results, with an impression of moderate 
degenerative changes, particularly in the medial compartment, 
and a February 2000 medical notation includes a diagnosis of 
degenerative joint disease of the right knee.

August 2001 & March 2005 Private Medical Opinions by Dr. G.I.
In August 2001 and March 2005, the veteran's private 
orthopedic physician, Dr. G.I. submitted correspondences with 
respect to his right knee injury.  In the August 2001 letter, 
Dr. G.I. indicated that he had treated the veteran for 
arthritis in the right knee in recent years.  He also 
conveyed his belief that this abnormality "may be 
contributed in part by a remote injury to his right knee in 
May of 1958 . . . ."  

In the March 2005 correspondence, Dr. G.I. provided a more 
detailed opinion about the cause of the veteran's right knee 
arthritis.  He noted the veteran's adamant belief that his 
current knee disability resulted form the April 1958 in-
service injury.  The physician reviewed the veteran's SMRs 
pertaining to that injury, and observed that the veteran in 
fact had received treatment under circumstances relating to 
the right knee injury.  Dr. G.I. commented that unfortunately 
no documentation of a right knee examination existed in these 
records, as the focus of the April 1958 examination was on 
the right calf swelling.  Nonetheless, he concluded that 
"[g]iven the fact that the 1958 incident was the only known 
or recorded injury to his right knee and the [veteran's] 
claim that he has continued to have trouble with his right 
knee on and off since then, it is my opinion as a Board 
Certified Orthopedist that the 1958 right knee injury is more 
likely than not causally connected with his current arthritic 
right knee condition."     

May 2002 & July 2005 VA Reports by Dr. J.C.Z.
Dr. J.C.Z., an orthopedic surgeon, issued two VA medical 
opinions with respect to the veteran's service-connection 
claim.  In the first of these reports, he did not examine the 
veteran, but he reviewed the veteran's claims file, to 
include his SMRs, which reflected the April 1958 treatment 
relating to a "mild injury" to the right knee.  Dr. J.C.Z. 
recounted the veteran's memory of this incident and noted 
that he was able to return to active duty after hospital 
discharge.  This physician also stated that the veteran 
apparently had moderate degenerative arthritis of the right 
knee, for which the veteran had been receiving treatment from 
Dr. G.I.  No X-rays were available for review at this time.

Dr. J.C.Z. offered his opinion that "the current arthritic 
condition . . . is unrelated to the injury which occurred in 
. . . 1958."  He explained that that injury had been 
described as "mild" and "apparently did not affect [the 
veteran] completing the subsequent year-and-a-half of his 
Military tour of duty."        

In the second, July 2005 medical report, for which the 
veteran had been physically examined, Dr. J.C.Z. again 
reviewed the claims file and noted the SMRs relating to a 
right knee injury in April 1958.  The veteran conveyed that 
his right knee had struck a large swinging log, causing 
immediate severe pain and an inability to walk.  The veteran 
also indicated that he remained at the hospital for a short 
time then discharged.  Dr. J.C.Z. noted that the SMRs 
confirmed the veteran's account of hospitalization as a 
result of swelling in the right leg due to a mild right knee 
injury.  The veteran commented that he had no other right 
knee injuries during service and received no further 
treatment for his right knee during active duty.

The veteran described the current status of his right knee as 
follows: he could not walk for more than 2 blocks without 
having significant pain and the need to rest, nor could he 
perform any lateral movements due to pain and weakness.  The 
veteran reported experiencing flare-ups 3-4 times monthly, 
that stairs were very difficult for him, and that he could 
not run, kneel or squat.  Although the veteran stated that he 
did not use a cane, he conveyed that he used crutches at 
times and used a brace on his knees since 1996.  The veteran 
avoided repetitious activity and commented that walking could 
lead to a flare-up.  

A physical examination revealed a mild varus alignment, with 
an active range of motion of zero to 15 degrees.  The knee 
was stable, but Dr. J.C.Z. noticed mild swelling about the 
knee with no effusion.  There was some crepitus with the 
range of motion medially and significant pain in the range of 
motion.  Dr. J.C.Z. noted atrophy of the distal right thigh 
but no neurovascular deficits.  X-rays revealed severe 
degenerative arthritis of the right knee involving the primal 
medial compartment.  

Based on this examination, Dr. J.C.Z. diagnosed the veteran 
with severe degenerative joint disease, right knee.  Although 
he acknowledged the veteran's SMRs, which indicated a right 
knee injury, he stated that medical professionals at that 
time had characterized the injury as only "mild" not 
serious or severe.  Additionally, he stated that no records 
supported the veteran's assertion that he sustained a 
"serious" injury in April 1958, which rendered him non-
ambulatory and required hospitalization via ambulance.  
Accordingly, Dr. J.C.Z. concluded that "[i]t would seem that 
the veteran's current disability is not related to the single 
injury in the military that is described as mild."  At the 
same time, however, he stated that if the veteran's account 
of the severity of the injury was accurate, and that he had 
required significant treatment in April 1958, "it would then 
become more likely that this is service related."  In the 
end, however, Dr. J.C.Z. rejected this possibility as he 
found no indication on the record that such significant 
treatment as casting, splinting, crutches, or surgery, was 
required or rendered.     

b. Discussion
The veteran's SMRs establish that the veteran incurred a 
right knee injury in April 1958.  Additionally, as reflected 
in the most recent July 2005 VA medical examination, the 
veteran currently has severe degenerative joint disease in 
the right knee.  Accordingly, the veteran has satisfied the 
"current disability" and "incurred in service" prongs of 
the service connection test.  Coburn, 19 Vet. App. at 431; 
accord Disabled Am. Veterans, 419 F.3d at 1318.  The only 
remaining question, therefore, is whether his current 
disability is causally linked to service.  

The Board notes that the medical opinions of record on this 
issue fall in direct opposition:  Dr. G.I. expressed his view 
that the veteran's right knee disability was more likely than 
not linked to his April 1958 in-service injury, while Dr. 
J.C.Z. concluded in May 2002 and July 2005 that no such 
connection existed.  In such a circumstance, the Board must 
determine how much weight to afford the opinion of each 
physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 
(1993).  The Board may place greater weight on one medical 
professional's opinion over another, depending on factors 
such as the reasoning employed, medical expertise, the 
thoroughness and detail of the opinion, whether or not, and 
the extent to which, they reviewed prior clinical records or 
the claims file, and other evidence.  See id., at 470-71 
("The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches"); 
accord Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The 
Board's determination in this regard must be explained in a 
statement providing adequate reasons and bases.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board may 
"favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons and bases").     
 
The Board determines that both medical opinions of Dr. G.I. 
and Dr. J.C.Z. have sufficiently equal probative weight: each 
physician specializes in orthopedic medicine and both have 
physically examined the veteran.  In addition, their 
respective medical opinions (Dr. G.I., March 2005 and Dr. 
J.C.Z., July 2005) contained a similar amount of detail and 
explanation or rationale.  The difference of opinion between 
these 2 physicians merely boils down how serious each 
interpreted the in-service injury to be:  From Dr. G.I.'s 
perspective, the 1958 injury likely caused the current 
disability, particularly in the absence of evidence in the 
record of a post-service injury, whereas in Dr. J.C.Z.'s 
view, such a "mild" in-service accident likely did not lead 
to the instant right knee disability.  It is worth noting, 
however, that despite Dr. J.C.Z.'s final conclusion, some of 
his own statements actually support Dr. G.I.'s assessment.  
Specifically, Dr. J.C.Z. expressly acknowledged the 
possibility that a "serious" in-service knee injury more 
likely would have yielded the current disorder, a position in 
fact advanced by Dr. G.I.  At most, therefore, this admission 
by Dr. J.C.Z. may tip the balance in favor of the rationale 
offered in Dr. G.I.'s opinion, and at the very least, renders 
these 2 medical opinions in relative equipoise.

Additionally, while the Board recognizes that the first 
documented post-service medical treatment for the veteran's 
right knee disability commenced in 1997, many years after his 
separation from service and that the veteran's November 1959 
Reports of Medical Examination and Medical History for 
Separation disclosed a normal clinical evaluation with 
respect to the right knee, which could weigh against the 
claim, Dr. G.I.'s definitive, adequately rationalized medical 
opinion based on years-long treatment of the veteran  
overcomes any such negative implication.  

In view of the foregoing, the Board determines that the 
evidence at least falls in relative equipoise, and therefore 
the veteran prevails.  Wells, 18 Vet. App. at 36; Gilbert, 1 
Vet. App. at 54.           


ORDER

Service connection for residuals of a right knee injury is 
granted.




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


